DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-08-2017
Applicant’s election without traverse of the invention and species of claims 1-3 and 7-16 in the reply filed on 11-08-2017 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-28, 32, 34, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880).
 Noda teaches a process of manufacturing a semiconductor device by forming a film containing oxygen and a predetermined element (e.g. Si) [0006] by alternately supplying a precursor and a reactive gas at a first temperature (abstract).  , and does not pyrolyze, but forms an absorption layer on the substrate surface [0067] which is then reacted with the reactant gas to form an oxide layer on the substrate [0071].  Noda teaches that the precursor can be hydrogen containing precursors such as TDMAS [0089]. Noda teaches that the reactive gas can be any oxidizer, including plasma of the mixture of O2 +H2, which means that the combination of water and a catalyst are not supplied when O2 + H2 plasma is used instead of water is used as the reactive gas.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use O-2 + H2 plasma as the oxidizer of Noda, since it was one taught oxidizer effective for this purpose.  The cycle is repeated a desired number of times (claim 26) [0075].  Then heating is stopped so the substrate is cooled to a second lower temperature and a plasma purge gas is supplied to the chamber (abstract).  Noda also teaches that the plasma purge gas can also be O-2 + H2 plasma (claim 34) [0079] (which is the same as the appropriate oxidizer).  The oxygen plasma purge step not taught to react with the oxide film at the reduced temperature, but only is taught to remove water from the surface [0088].  Noda does not teach that water is absorbed on the chamber walls, but since the process causes water to be absorbed on the surfaces, it is obvious for them to be adsorbed onto the inner surfaces (wall) of the chamber as well, since they are present in the chamber and taught to act in that way (adsorb onto the surfaces).  It is readily apparent that when O-2 + H2 is reacted together (especially with hydrogen rich precursors), the available hydrogen will react with the available oxygen and water (H2O) will be one of the products of that reaction, and so will be available to absorb on different surfaces.  Since Noda teaches that the oxygen plasma purge of the chamber helps remove water, it would have been obvious to a person of ordinary skill in the art at the time of invention for the purging operations of Noda to further have the effect of removing some of the residual water from the walls, since it is a purging operation and purging is taught to have that effect.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to select the claimed oxygen plasma reactant and post treatment purging, since they were taught to be effective and so to get the same result of purging water from the chamber.
Regarding the pressure during the purging process, Noda teaches producing the plasma at pressures “less than 1 torr” [0113], which is a plasma pressure range that overlaps with the pressure range of applicant’s plasma processing.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the plasma purging process at pressures such a less than 1 torr, since they were taught to be appropriate pressures to perform such plasma processing and doing so would produce no more than predictable results.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Additionally, this is merely a recitation of the concentration of gas in the chamber during the plasma purging process.  PEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'" (claims 23, 32, and 39).
Claim 24: the first temperature is exemplified at room temperature to 150oC, which anticipates the claimed range [0064].
Claim 25: Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078].
Claims 27 and 28: Noda teaches that the precursor can include an amino group or a halogen group(chlorine) [0089].
Claim 22: as discussed for claim 1, the predetermined element can be silicon.

Claim(s) 29-31, 33, 36-38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Sashida (US 6501112).
Claims 29-31, 33, 36-38, 40-42: Noda exemplifies supplying the reaction gas for as little as 1 second [0071], but does not specifically teach performing the plasma purging process for longer than the plasma reaction step or the duration of that step.
Sashida is also directed towards forming semiconductor device layer films (abstract), including depositing silicon oxide films (col 2, lines 18-30).  Sashida similarly teaches performing plasma treatments on the deposited (silicon oxide) layers in order to improve their properties (col 2, lines 38-55).  However, it further teaches that the duration of the plasma treatment is a result effective variable which affects the degree of treatment.  The plasma treatment must be long enough to provide sufficient results, but yet not so long that it damages the layer.  A treatment time of 30seconds to 5 minutes is exemplified for its films (col 13, lines 53-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of relative duration for the two different plasma treatments, with the plasma purging time being greater than the time of plasma reaction gas supplying, or with the plasma purging time being any of the claimed ranges, such as 5-10 minutes through process optimization, or  since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Ge (US 20150176126).
Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078]. Regarding the requirement that the purge gas be intermittently supplied, Noda only exemplifies continuously supplying the purge gases [0079].  However, Ge is directed towards how gases are flowed into such processing chambers (abstract), including how to supply purge gases into the processing chambers and it teaches that not only is it known to supply purge gases continuously, but it can alternately be supplied it in an intermittent fashion during the purging process [0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply the purging gases intermittently instead of continuously during the purging process because it was taught by the prior art to be a suitable 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the continuous purge gas flow with an intermittent gas flow because they were taught to be known alternatives for that purpose with an expectation of predictable results (claim 35).

Claim(s) 1-3, 7, 12-13, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Sashida (US 6501112) in view of Ge (US 20150176126).
 Noda teaches a process of manufacturing a semiconductor device by forming a film containing oxygen and a predetermined element (e.g. Si) [0006] by alternately supplying a precursor and a reactive gas at a first temperature (abstract).  The precursor is not exemplified to be supplied along with water and catalyst (only catalyst), and does not pyrolyze, but forms an absorption layer on the substrate surface [0067] which is then reacted with the reactant gas to form an oxide layer on the substrate [0071].  Noda teaches that the precursor can be hydrogen containing precursors such as TDMAS [0089]. Noda teaches that the reactive gas can be any oxidizer, including plasma of the mixture of O2 +H2, which means that the combination of water and a catalyst are not supplied when O2 + H2 plasma is used instead of water is used as the reactive gas.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use O-2 + H2 plasma as the oxidizer of Noda, since it was one taught oxidizer effective for this purpose.  The cycle is repeated a desired number of times (claim 12) [0075].  Then heating is stopped so the substrate is cooled to a second lower temperature and a plasma purge gas is supplied to the chamber (abstract).  Noda also teaches that the plasma purge gas can also be O-2 + H2 plasma (claim 3) [0079] (which is the same as the appropriate oxidizer).  The oxygen plasma purge step not taught to react with the oxide film at the reduced temperature, but only is taught to remove water from the surface [0088].  Noda does not teach that water is absorbed on the chamber walls, but since the process causes water to be absorbed on the surfaces, it is obvious for them to be adsorbed onto the inner surfaces (wall) of the chamber as well, since they are present in the chamber and taught to act in that way (adsorb onto the surfaces).  It is readily apparent that when O-2 + H2 is reacted together (especially with hydrogen rich precsurors), the available hydrogen will react with the available oxygen and water (H2O) will be one of the products of that reaction, and so will be available to absorb on different surfaces.  Since Noda teaches that the oxygen plasma purge of the chamber helps remove water, it would have been obvious to a person of ordinary skill in the art at the time of invention for the purging operations of Noda to further have the effect of removing some of the residual water from the walls, since it is a purging operation and purging is taught to have that effect.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to select the claimed oxygen plasma reactant and post treatment purging, since they were taught to be effective and so to get the same result of purging water from the chamber.
Noda exemplifies supplying the reaction gas for as little as 1 second [0071], but does not specifically teach performing the plasma purging process for longer than the plasma reaction step.
Sashida is also directed towards forming semiconductor device layer films (abstract), including depositing silicon oxide films (col 2, lines 18-30).  Sashida similarly teaches performing plasma treatments on the deposited (silicon oxide) layers in order to improve their properties (col 2, lines 38-55).  However, it further teaches that the duration of the plasma treatment is a result effective variable which affects the degree of treatment.  The plasma treatment must be long enough to provide sufficient results, but yet not so long that it damages the layer.  A treatment time of 30seconds to 5 minutes is exemplified for its films (col 13, lines 53-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of relative duration for the two different plasma treatments, with the plasma purging time being greater than the time of plasma reaction gas supplying through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078]. Regarding the requirement that the purge gas be intermittently supplied, Noda only exemplifies continuously supplying the purge gases [0079].  However, Ge is directed towards how gases are flowed into such processing chambers (abstract), including how to supply purge gases into the processing chambers and it teaches that not only is it known to supply purge gases continuously, but it can alternately be supplied it in an intermittent fashion during the purging process [0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply the purging gases intermittently instead of continuously during the purging process because it was taught by the prior art to be a suitable 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the continuous purge gas flow with an intermittent gas flow because they were taught to be known alternatives for that purpose with an expectation of predictable results (claim 1).
Claim 2: the first temperature is exemplified at room temperature to 150oC, which anticipates the claimed range [0064].
Claim 7: Noda teaches reducing the pressure (vacuuming) as part of the act of purging the chamber [0078].
Claims 13 and 16: Noda teaches that the precursor can include an amino group or a halogen group(chlorine) [0089].
Claim 22: as discussed for claim 1, the predetermined element can be silicon.
Claim(s) 1 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO2013146632, as it is literally translated in US 20150044880) in view of Sashida (US 6501112) in view of Ge (US 20150176126) in view of Won (IEEE Electron Device Letters. Vol. 31, No. 8, August 2010, pp857-859).
See the previous discussion for these claims above.  However, in this case, Noda teaches depositing the silicon oxide layer by ALD using a silicon precursor as the precursor and any oxidant as the reactant, but it teaches also using a catalyst.  However, Won is also directed towards deposition of silicon oxide films by ALD (abstract), however, it teaches this can be effectively done by using a silicon precursor that contains an amino group  as the precursor and O2 plasma (without hydrogen), without a catalyst as the reactant gas while producing a high quality film (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the precursor and reactant of Won in the process of Noda (and thus to not include either of water or a catalyst), since it was a known alternative precursor/reactant combination to deposit silicon oxide films by ALD and doing so would produce a high quality film and no more than predictable results.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
Regarding the new requirements have been considered above.
Noda teaches plasma at pressures less than 1 torr, which overlaps with applicants claimed ranges.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712